COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-271-CV
 
  
JAMES 
M. HANNERS                                                             APPELLANT
 
V.
 
TOMMY 
J. HERRIN AND                                                         APPELLEES
PAULA 
HERRIN
  
----------
 
FROM 
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM
OPINION1
------------
        This 
court’s opinion and judgment of December 23, 2003 is withdrawn and the 
following is substituted in its place.
        On 
September 29, 2003 and October 13, 2003 we notified Appellant, in accordance 
with rule of appellate procedure 42.3(c), that we would dismiss this appeal 
unless the $125 filing fee was paid. See Tex. R. App. P. 5, 12.1(b), 
42.3(c).  On November 25, 2003, we notified Appellant that the check he had 
tendered for the $125 filing fee had been returned by his bank due to 
insufficient funds.  We informed Appellant that if a money order in the 
amount of $125 was not received by the court by December 5, 2003, this appeal 
would be dismissed.
        On 
December 23, 2003, this appeal was dismissed for non-payment of the $125 filing 
fee.  On January 8, 2004, Appellant filed a motion to reconsider and 
reinstate the appeal.2  On January 26, 2004, 
Appellant tendered a money order for $125, and on February 12, 2004, this court 
granted Appellant’s motion.  On February 20, 2004, Appellees filed a 
motion requesting that we vacate our February 12 order.
        We 
have carefully considered Appellant’s motion to reconsider and reinstate the 
appeal and Appellees’ objections to the motion.  Appellant’s notice of 
appeal was filed on September 12, 2003, on which date the $125 filing fee was 
due.  This court notified Appellant on September 29, October 13, and 
November 25, 2003 that the $125 had still not been paid and that the appeal was 
subject to dismissal. We conclude that Appellant’s belated tender of a $125 
money order on January 26, 2004 was untimely, and the Clerk of this court is 
ordered to return the tendered $125 to Appellant.
        Because 
Appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,3 
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 
43.2(f).
  
                                                                  PER 
CURIAM
   
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
March 18, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
This motion was filed under rule 9.2(b) (the “mailbox rule”). Tex. R. App. P. 9.2(b).
3.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).